Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 23, 2021

                                       No. 04-21-00038-CV

                  IN THE INTEREST OF R.H.B. AND C.D.B, CHILDREN

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-16615
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER

        The clerk’s record and the reporters records from Tracy Ray Plummer and Maria Fattahi
were originally due on February 18, 2021. On February 9, 2021, Ms. Plummer filed a
Notification of Extension Request stating she has not yet been paid for her records. On February
22, 2021, the trial court clerk filed a Notification of Late Record stating appellant has failed to
pay or make arrangements to pay the clerk’s fee for preparing the record and that appellant is not
entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court no later
than March 5, 2021 that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).

        It is further ORDERED that appellant provide written proof to this court no later
than March 5, 2021 that either (1) Ms. Plummer’s reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without
paying Ms. Plummer’s reporter’s fee. If appellant fails to respond within the time provided,
this court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record from Ms. Plummer for a decision. See Tex. R. App. P. 37.3(c).

         Appellant’s motion to extend time to file a notice of appeal is held in abeyance pending
filing the clerk’s record.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court